United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  August 7, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10494
                           Summary Calendar


RANDY PHILLIPS,

                                      Petitioner-Appellant,

versus

COLE JETER, Warden, Federal Medical Center Fort Worth

                                      Respondent-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 4:04-CV-846
                         --------------------

Before DeMOSS, STEWART and PRADO, Circuit Judges.

PER CURIAM:*

     Randy Phillips, federal prisoner # 04954-043, appeals the

dismissal of his 28 U.S.C. § 2241 petition, in which he

challenged his sentence of 151 months of imprisonment for his

1998 conviction of conspiracy to distribute a controlled

substance.     Phillips contends his sentence is unconstitutional in

light of United States v. Booker, 543 U.S. 220 (2005), and

Blakely v. Washington, 542 U.S. 296 (2004), because it was based

on facts that were not set forth in his indictment or proven

beyond a reasonable doubt.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10494
                               -2-

     Phillips’ claims based on alleged errors that occurred at

sentencing may not be asserted in a § 2241 petition.    See Padilla

v. United States, 416 F.3d 424, 425-26 (5th Cir. 2005).

Phillips’ claims based on allegations that he is entitled to

proceed under § 2241 are unavailing.   Id. at 426-27.

     APPEAL DISMISSED.